Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered December 15, 1982, convicting her of murder in the second degree and hindering prosecution in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we must since we are reviewing the legal sufficiency of the evidence (People v Contes, 60 NY2d 620), the prosecutor established that defendant acted with a depraved indifference to human life (see, People v Poplis, 30 NY2d 85; People v McNeeley, 77 AD2d 205; People v Arca, 72 AD2d 205; cf. People v Northrup, 83 AD2d 737). Accordingly, defendant’s conviction of murder in the second degree is affirmed, as is her conviction of hindering prosecution in the first degree. Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.